                                                                                                     E-FILED
                                                                         Thursday, 27 June, 2019 02:21:03 PM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

MARIO ENGLISH,                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       No.: 19-1093-JBM
                                               )
                                               )
. HENDRICK, et al.,                            )
                                               )
               Defendants.                     )

                                   MERIT REVIEW ORDER

       Plaintiff, proceeding pro se, files a complaint under 42 U.S.C. § 1983, alleging that

wardens and staff at the Pontiac Correctional Center (“Pontiac”) have violated his Eighth

Amendment rights by refusing to place him in protective custody. The case is before the Court

for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint, the Court

accepts the factual allegations as true, liberally construing them in Plaintiff's favor. Turley v.

Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and labels are

insufficient. Enough facts must be provided to “state a claim for relief that is plausible on its

face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Plaintiff alleges that Defendants have failed to protect him by denying him protective

custody placement. Plaintiff asserts that he has a history of conflict with the “Vice Lords, G-D’s

and Stones.” Plaintiff is not a gang member, but on an unidentified date in 2012, gave a



                                                   1
statement against the gangs and “the conflict never ends.” Plaintiff discloses that in 2012 he was

attacked by three inmates and was thereafter placed in protective custody. Plaintiff does not

disclose when he was released from protective custody but asserts that Defendants are

deliberately indifferent for not returning him there.

       Plaintiff alleges that on July 26, 2018 he was under investigative status and, for reasons

not particularly specified, wanted that day, to fill out a protective custody request form. He

asked Defendant Counselor Keller to allow him to access his property so he could provide

identifying information as to his known enemies. Defendant Keller refused to do so and told

Plaintiff to fill out the form as best he could and submit to Internal Affairs. On August 28, 2018,

Plaintiff met with Internal Affairs Officer Hendrick who proceeded with the protective custody

interview, despite Plaintiff not having his list of enemies. Plaintiff was denied protective custody

and asserts that this was due to Defendants Keller and Hendrick not allowing him access to the

necessary information.

       Plaintiff alleges, without pleading any specific facts, that one or all of the Wardens,

Kennedy, Ruskin and French, denied him protective custody. On September 24, 2018, Plaintiff

met with Defendant Amy Burtle of the Administrative Review Board (“ARB”). He gave her a

list of his known enemies but does not believe that she recorded the information or entered it into

the computer. Plaintiff claims, furthermore, that Ms. Burrell’s report of the meeting was

inaccurate as she claimed that he feared for his life. Plaintiff pled, “you do not have to fear for

your life to get approved protective custody. I never said, I fear for my life. Amy just tries to

shame a prisoner.” Plaintiff’s real fear is that if he is assaulted, he will be determined to be a

participant and will lose good time credit, postponing his release. Plaintiff asserts that Defendant




                                                  2
Burtle did not do her job when she refused him protective custody and when she failed to

accurately recount their interview.

        In support of his claim to risk of danger Plaintiff asserts only the 2012 incident and an

incident of more recent vintage. He pleads that on September 4, 2018, inmates Steven Taylor

and Dominique Brown spit on him. Plaintiff does not provide any other information and does

not claim that either is a member of the gangs with whom he claims to have issues. Furthermore,

this event took place some months after his July 2018 request for protective custody placement.

        It is recognized that prison officials have a duty to take reasonable steps to protect

inmates from a “substantial risk of serious harm” at the hands of other inmates. Farmer v.

Brennan, 511 U.S. 825, 833 (1994). “But liability of a jail officer for failure to protect an inmate

only materializes if the officer knew the inmate faced a ‘substantial risk of serious harm’ and

‘disregard[ed] that risk by failing to take reasonable measures to abate it.’” Grieveson v.

Anderson, 538 F.3d 763, 777 (7th Cir. 2008). This is so even if, as here, no injury occurred.

Wright v. Miller, 561 Fed. Appx. 551, 555 (7th Cir. 2014). The threat, however, must be a

“credible threat to kill, or to inflict any other physical injury.” Dobbey v. Ill. Dep't of Corr., 574

F.3d 443, 446 (7th Cir.2009). It is not enough if Plaintiff makes only general claims and does

not articulate a “specific threat to his safety.” McGill v. Duckworth, 944 F.2d 344, 349 (7th Cir.

1991). See also, Dale v. Poston, 548, 563, 569 (7th Cir. 2008)(inmate’s vague reports of threats

were insufficient to support inference that defendants were objectively aware of substantial risk).

        Plaintiff’s complaint of having been attacked seven years prior is not enough to support a

credible on-going threat of serious harm. This particularly, Plaintiff has clearly pled that he does

not fear for his life, but only fears that his sentence will be lengthened if he is involved in a fight.




                                                   3
As Plaintiff fails to identify any facts to establish that Defendants were aware of a credible risk

to his safety and were deliberately indifferent to it, his complaint is DISMISSED. He will be

given an opportunity, however, to replead within 30 days.

       IT IS THEREFORE ORDERED:

       Plaintiff's complaint is dismissed for failure to state a claim pursuant to Fed. R. Civ. P.

12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have 30 days from the entry of this order in

which to replead his claims. The pleading is to be captioned Amended Complaint and is to

include all of Plaintiff’s claims without reference to a prior pleading. Failure to file an amended

complaint will result in the dismissal of this case, without prejudice, for failure to state a claim.




  6/27/2019
_                                                   s/Joe Billy McDade
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                   4
